      Case 3:19-cr-08019-DLR Document 207 Filed 05/21/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-08019-001-PCT-DLR
10                  Plaintiff,                         ORDER
11            v.
12
     Melvin James,
13
                    Defendant.
14
15
16
            Before the Court is Defendant’s “Motion Requesting Removal of Judge Reyes (sic)
17
     from the Case 5th Court Appointed Lawyer Notified Me that Mr. Reyes (sic) Is Not
18
     Following Law But His Emotions.” (Doc. 206.) Defendant argues that he should be
19
     assigned a new judge because the Court is a witness to arguments he had with his “3rd
20
     lawyer, Mr. Paige, Mr. Reyes (sic) not following law.            Mr. Reyes (sic) knows
21
     ‘PERSONALLY’, ‘ALL’ of unprofessional conduct of lawyers.” (Id. at 1.) Defendant
22
     appears to be requesting the undersigned recuse and that a new judge be assigned to his
23
     case because the Court witnessed his disputes with his lawyers over the course of his case.
24
            Recusal decisions are within the trial judge’s sound discretion. United States v.
25
     Wilensky, 757 F.2d 594, 599-600 (3d Cir. 1985). There are two federal statutes that control
26
     when a federal judge should recuse. The first, 28 U.S.C. § 144, provides that a judge shall
27
     recuse if the party seeking recusal submits a “timely and sufficient affidavit” which
28
     illustrates that the judge has a personal bias or prejudice towards a party. The second, 28
      Case 3:19-cr-08019-DLR Document 207 Filed 05/21/21 Page 2 of 2



 1   U.S.C. § 455(b), provides that a judge shall recuse under a variety of circumstances,
 2   including if the judge has a personal bias or prejudice towards a party. Unlike §
 3   144, however, § 455(b) does not include the requirement of a timely and sufficient
 4   affidavit. Furthermore, § 455(a) states that “a judge . . . shall disqualify himself in any
 5   proceeding in which his impartiality might reasonably be questioned.” Thus, there are two
 6   reasons for granting a motion for recusal: (1) the judge has a personal bias or prejudice
 7   towards a party, §§ 144 and 455(b)(1), or (2) the judge’s impartiality might reasonably be
 8   questioned, § 455(a). See also Hasbrouck v. Texaco, Inc., 842 F.2d 1034, 1045 (9th Cir.
 9   1988). “The bias must stem from an extrajudicial source and not be based solely on
10   information gained in the course of the proceedings.” Id. at 1045-46. “[J]udicial rulings
11   alone almost never constitute a valid basis for a bias or partiality motion. In and of
12   themselves . . . , they cannot possibly show reliance upon an extrajudicial source; and can
13   only in the rarest circumstances evidence the degree of favoritism or antagonism required
14   . . . when no extrajudicial source is involved. Liteky v. U.S., 510 U.S. 540, 555 (1994)
15   (internal citations omitted).
16          Defendant makes no allegation of extrajudicial bias. Indeed, it is unclear what
17   Defendant is alleging as a basis for his request of recusal, other than the fact that the Court
18   witnessed his disputes with his lawyers and their alleged unprofessional conduct.
19   Defendant has not alleged any deep-seated favoritism or antagonism, nor has he alleged
20   the involvement of an extrajudicial source. There is nothing to suggest personal bias or
21   prejudice, nor are there any facts from which a reasonable person with knowledge of all
22   the facts would conclude that the Court’s impartiality might reasonably be questioned.
23   Accordingly,
24          IT IS ORDERED that Defendant’s motion for recusal (Doc. 206) is DENIED.
25          Dated this 21st day of May, 2021.
26
27
28                                                  Douglas L. Rayes
                                                    United States District Judge

                                                  -2-
